Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites a stanchion having a non-round shape.  It appears that applicant means to claim a non-round cross section, rather than a non-round shape in that stanchions are conventionally elongated so the term would rarely, if even refer to a round shape.  For the purpose of this Office Action, it is assumed that applicant means to claim a non-round cross section.   However, clarification is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 13, and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FR3012407 to Dassonneville.
Regarding claim 1, Dassonneville teaches a bicycle frame 1 comprising: a front triangle that includes a top tube 6, a down tube 8, and a seat tube 10, wherein a bottom side of the top tube includes a cavity (as seen in Figure 2); a seat stay assembly 42-50 that includes a first seat stay 50, a second seat stay 52, and a seat stay yoke 66 that connects the first seat stay and the second seat stay, wherein the seat stay yoke is configured to at least partially fit within the cavity on the bottom side of the top tube (see Figures 1 and 2) and an inline shock assembly 80 that includes a stanchion (rod at 90) and a shock (piston/cylinder device), wherein at least a portion of the stanchion is configured to fit within the seat stay yoke (seen in Figure 1, the sanchion or rod 90 of the shock is connected at pivot 94 to a central portion of the yoke 66 and at ,east a part of the stanchion is within the yoke).  
Regarding claim 2, a first mounting bracket at 92 is on the top tube, wherein the shock of the inline shock assembly is configured to be secured to the first mounting bracket.  
Regarding claim 3, a second mounting bracket at 109 is on the seat tube 10 of Dassonneville, wherein the stanchion of the inline shock assembly is configured to be secured to the second mounting bracket (via link 108).  
Regarding claims 13 and 15, front ends of the chain stays 42, 44, include contoured (round) through holes for accommodating a pivot shaft 82 with a matching contour.

Regarding claim 17, Dassonneville teaches mounting the stanchion of the inline shock assembly to a mounting bracket 109 formed on the seat tube (via link 108. Seen in Figure 1).  
18. The method of claim 16, wherein mounting the inline shock assembly to the seat stay yoke comprises: placing a mounting sleeve through an upper slot in the stanchion, through a mounting hole in the shock, and through a lower slot in the stanchion; placing a first spacer bushing above the mounting hole in the shock such that the first spacer bushing rests within the upper slot in the stanchion; placing a second spacer bushing below the mounting hole in the shock such that the second spacer bushing rests within the lower slot in the stanchion; and placing a fastener through an upper hole in the seat stay yoke, through the mounting sleeve, and through a lower hole in the seat stay yoke.  
19. The method of claim 16, further comprising forming a first relief cut in the first seat stay and a second relief cut in the second seat stay to increase flexibility of the seat stay assembly.  
20. The method of claim 16. further comprising mounting a seal assembly to the seat stay yoke to contain a lubricant within the seat stay yoke, wherein the seal assembly includes a bushing, a foam ring, and a wiper seal.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Dassonneville in view of Magnus et al (PGPub 2019/0092116).
Dassonneville fails to specify a stanchion with a a non-round shape.  However, Magnus teaches shock absorbers that can have a circular or non-circular shape (i.e. elliptical or oval, see para [0023], lines 36-41).
It would have been obvious to one of ordinary skill in the art to configure the Dassonneville stanchion in with a non-circular cross section, as taught by Magnus, in order to prevent twisting on the device in use.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Dassonneville in view of Parkin (USPN 7,140,628).
Dassonneville lacks relief cuts in the seat stays.

It would have been obvious to replace the pivot joints at 70, 72, on the seat stays of Dassonneville with relief cuts, as taught by Parkin, in order to provide a pivot-like bendable stay while allowing the frame to be lighter in weight. 
Allowable Subject Matter
Claims 4, 6-12, 14, 18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Doperalski shows a pivot axle 66 with a non-circular exterior contour at 114 that is received in matching contour to prevent relative rotation between the axle and the frame.
Ciapponi, Shuler, Tilkens and Williams show shock absorbers mounted within a bicycle top tube.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne Marie M. Boehler whose telephone number is (571)272-6641.  The examiner can normally be reached on Monday-Friday, 7:30-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANNE MARIE M BOEHLER/Primary Examiner, Art Unit 3611                                                                                                                                                                                                        




amb